Judgment modified by striking out the third paragraph thereof and such part of the second paragraph as is not covered by the decision and as so modified affirmed, without costs of this appeal to either party. Held, that the judgment entered was too broad and not authorized by the decision; that a judgment in accordance with the decision will fully protect all the plaintiff’s rights under the contract. All concurred, except Foote, J., who dissented upon the ground that plaintiff did not make a case for equitable relief, but should be left to its remedy at law.. ■ ■ . ■